DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    JEFF ROBERT SHIDLOFSKY,
                            Appellant,

                                    v.

              AMERICAN HONDA FINANCE CORPORATION,
                            Appellee.

                              No. 4D20-441

                         [November 25, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Keathan B. Frink, Judge; L.T. Case No. CACE17-20541
(12).

   Lawrence R. Metsch of Metschlaw, P.A., Aventura, for appellant.

   Danielle N. Robinson of Marshall Dennehey Warner Coleman & Goggin,
Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed. See Gen. Matters, Inc. v. Paramount Canning Co., 382 So. 2d
1262, 1264 (Fla. 2d DCA 1980) (interpreting similar provision of the
uniform commercial code codified in Florida to require notice as a
statutorily valid precondition).

LEVINE, C.J., WARNER and ARTAU, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.